DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 7-22 in the reply filed on July 6, 2022 is acknowledged.  The traversal is on the ground(s) that the present application is a national stage application and is not subject to US restriction practice. This argument is persuasive and thus the requirement is still deemed improper and is therefore withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al (JP 2010-247254 using the Machine Generated English Translation provided herewith).

Regarding claim 7:	 A method for selecting a template assembly to be mounted on a polishing head 82/102 and used to hold a workpiece W when a surface of the workpiece is polished by being rubbed against a polishing pad (polishing cloth 89) attached on a turntable (surface plate 88), the method comprising: a preparation step of preparing a template assembly in which a template is concentrically attached on a base ring  104 or a base plate having a larger outer diameter than that of the template 114, wherein the template has a back pad configured to hold a back surface of the workpiece and a retainer ring positioned on the back pad and configured to hold an edge portion of the workpiece; a measurement step of non-destructively measuring a height position distribution (see  discussion of measure divided points and minimum maximum in the description of embodiments) of the retainer ring and the back pad on the template side of the template assembly, where an outer peripheral edge surface of the base ring or the base plate serves as a reference surface; a calculation step of calculating a flatness  (abstract of Hashimoto et al) of the retainer ring and an average amount of step differences between the retainer ring and the back pad from the measured height position distribution; and a selection step of selecting the template assembly based on the flatness and the average amount of step differences.  Figs. 1, 7, and 8 and the English Translation of the abstract and description of Hashimoto et al.

Regarding claim 15:	 A method for polishing a workpiece, comprising mounting the template assembly selected by the method for selecting a template assembly according to claim 7 on the polishing head to hold the workpiece for polishing.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP 2010-247254 using the Machine Generated English Translation provided herewith) in view of the Rampinelli Roughness Conversion Chart taken from http://rampinelli.eu/wp-content/uploads/2018/01/Roughness-Conversion-Chart-Rampinelli.pdf.
The teachings of Hashimoto et al were discussed above.

See the abstract of Hashimoto et al which teaches a 40-90 of hardness in JIS A scale and see paragraphs 4 and 6 of the Description of Embodiments.
The method of Hashimoto et al fails to teach the surface roughness in Ra. 
Regarding claims 8 and 16:	 The method for selecting a template assembly according to claim 7, wherein the base ring or the base plate used has a larger outer diameter by at least 10 mm than that of the template and a surface roughness being Ra ≤  6.3 µm. 
 

Regarding claim 23:	A template assembly to be mounted on a polishing head and used to hold a workpiece when a surface of the workpiece is polished by being rubbed against a polishing pad attached on a turntable, the template assembly comprising:  a back pad configured to hold a back surface of the workpiece, and a retainer ring positioned on the back pad and configured to hold an edge portion of the workpiece; and  a base ring or a base plate having a larger outer diameter than that of the template, wherein the template is concentrically attached on the base ring or the base plate. and the base ring or the base plate has a larger outer diameter by at least 10 mm than that of the template and a surface roughness being Ra ≤ 6.3 µm.

  The table by Rampinelli provides a conversion chart for surface roughness. The JIS A is also known as Rz the range of 25-50 falls in the Ra of 6.3-12.5 and µm. The table of Rampinelli shows that the roughness of Hashimoto et al overlaps the claimed range.
Thus, it would have been obvious for one of ordinary skill to note that the prior art of Hashimoto et al teaches a base ring or base plate with a surface roughness within the claimed range as evidenced by Rampinelli.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP 2010-247254 using the Machine Generated English Translation provided herewith) in view of Fukushima et al (US 2013/0324012).
The teachings of Hashimoto et al were discussed above.

The method of Hashimoto et al fails to teach the laser scanning step and a laser displacement gauge. More specifically,
Regarding claims 9 and 17:	The method for selecting a template assembly according to claim 7, wherein, in the measurement step, measuring the height position distribution for each circumference of the template assembly by laser scanning in the circumferential direction using a laser displacement gauge and sliding the laser displacement gauge in a radial direction of the template assembly are alternately performed to measure the height position distribution of the retainer ring and the back pad at once.  

Regarding claims 10 and 18:	The method for selecting a template assembly according to claim 8, wherein, in the measurement step, measuring the height position distribution for each circumference of the template assembly by laser scanning in the circumferential direction using a laser displacement gauge and sliding the laser displacement gauge in a radial direction of the template assembly are alternately performed to measure the height position distribution of the retainer ring and the back pad at once.  

The prior art of Fukushima et al teaches a polishing apparatus and polishing method where according to [0201] a retaining ring  height sensor 175 is used to measure the height of the retaining ring. The sensor is suggested by Fukushima et al to be  a laser displacement sensor/gauge as it is known to perform non-contact measurement to avoid contamination due to particles from a contact probe.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method and apparatus of Hashimoto et al scan the template assembly and use a laser displacement gauge as suggested by Fukushima et al.

Claims 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP 2010-247254 using the Machine Generated English Translation provided herewith) in view of Park Kyung Woong (KR 10-2009124017 using the Machine Generated English Translation provided herewith).

The teachings of Hashimoto et al were discussed above.

The method of Hashimoto et al fails to teach a plurality of template assemblies.

The prior art of Park Kyung Woong teaches a retaining ring of CMP made of a plurality of retaining rings 41-44 which constitute a plurality template assemblies see Figs. 4a-4e. The motivation to modify the template assembly of Hashimoto et al to provide the plurality of template assemblies as suggested by Park Kyung Woong as they provide a pressure distribution condition with enhanced control to improve polishing uniformity at the wafer edge as the height of the retaining ring units 41-44 is adjustable. See the abstract and description of the technical field. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the template assembly of Hashimoto et al to provide the plurality of template assemblies as suggested by Park Kyung Woong.

Claims 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP 2010-247254 using the Machine Generated English Translation provided herewith) in view of Fukushima et al (US 2013/0324012) as applied to claims 9, 10, 17, and 18 above, and in further view of Park Kyung Woong (KR 10-2009124017 using the Machine Generated English Translation provided herewith).

The teachings of Hashimoto et al  as modified with the laser scanning step of Fukushima et al were discussed above.

The method of Hashimoto et al  as modified by Fukushima et al fails to teach a plurality of template assemblies.

The prior art of Park Kyung Woong teaches a retaining ring of CMP made of a plurality of retaining rings 41-44 which constitute a plurality template assemblies see Figs. 4a-4e. The motivation to modify the template assembly of Hashimoto et al to provide the plurality of template assemblies as suggested by Park Kyung Woong as they provide a pressure distribution condition with enhanced control to improve polishing uniformity at the wafer edge as the height of the retaining ring units 41-44 is adjustable. See the abstract and description of the technical field. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the template assembly of Hashimoto et al as modified by Fukushima et al to provide the plurality of template assemblies as suggested by Park Kyung Woong.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Masumura (US 2014/0101925) teaches a polishing head and polishing method with a template assembly 113 comprising a template 113b and elastic film 113a (back pad). See [0077] where the template has an outer diameter of 355mm with a wafer of 300mm.

Hashimoto et al (US 2016/0101503) teaches a method of producing a polishing head and a polishing apparatus with a template assembly made of ring template 13 and backing pad 12 see [0048]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716